Citation Nr: 0205943	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
condition manifested by headaches.

2.  Entitlement to service connection for an undiagnosed 
condition manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1992.  He served in Southwest Asia from December 14, 1990, to 
May 22, 1991, receiving the Southwest Asia Service Medal with 
three bronze service stars and the Kuwait Liberation Medal.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied entitlement to service 
connection for headaches and shortness of breath, claimed as 
undiagnosed illnesses.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in July 
2000.  During the hearing, the veteran voiced dissatisfaction 
with the 10 percent rating assigned for service-connected 
hiatal hernia and GERD.  This is referred to the RO for 
appropriate action.  In a May 2001 written statement, the 
veteran reported several symptoms, including newly reported 
symptoms of muscle and joint pain.  This is also referred to 
the RO for consideration, as it might represent a new service 
connection claim.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  The veteran has exhibited signs or symptoms of headache 
and shortness of breath for a period of at least 6 months 
since serving in the Persian Gulf War.  

4.  Neither headache nor shortness of breath, as manifested 
in this case, can be attributed to a diagnosed illness.

5.  Both headache and shortness of breath became manifested 
to a degree of 10 percent after the Persian Gulf War. 


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by headaches is 
presumed to have been incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317, 4.20, 4.21, 4.124a, Diagnostic Code 8100 
(2001).

2.  An undiagnosed illness manifested by shortness of breath 
is presumed to have been incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317, 4.20, 4.21, 4.97, Diagnostic Code 6602 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was in sound condition when examined for active service in 
April 1985.  There was no mention of prior headaches.  In 
December 1989, he was seen for an upper respiratory 
infection, which apparently resolved with no further 
complication.  In December 1991, he suffered head trauma when 
a 5-gallon water can fell, striking him on the left side of 
the head.  X-rays were negative for fracture.  There is no 
separation examination report of record nor is there any 
mention of headaches or shortness of breath in the SMRs.

The veteran underwent a VA general medical examination in 
August 1992 in connection with another claim.  The 
examination report reflects that his cardiovascular, 
respiratory, and nervous systems were normal.  

In September 1998, the veteran applied for service connection 
for undiagnosed illness due to Persian Gulf service.  He 
reported that he had been treated at VA's Rochester 
Outpatient Clinic, the Batavia VA Medical Center, and by Dr. 
Parmalee, his private physician.  The RO undertook 
development of the claims; however, no pertinent VA treatment 
reports were located at the above mentioned VA facilities.  

In October 1998, Dr. Parmalee forwarded private medical 
treatment reports, dated from 1996 to 1998, showing treatment 
for vomiting, gastrointestinal reflux disease (GERD), 
irritable bowel, and other stomach symptoms.  Headaches were 
reported at various times for which the veteran took 
Darvocet.  In January 1998, lung rhonchi, wheezing, coughing, 
and a runny nose were noted.  Asthmatic bronchitis was 
assessed at that time and Keflex (a synthetic antibiotic) and 
Proventil (a bronchodilator) were prescribed.  Shortness of 
breath was not mentioned in any of the reports.

In November 1998, the veteran submitted lay witness 
statements.  His spouse and his mother both reported that the 
veteran had been noticeably sick in recent years.  Another 
acquaintance reported similar observances.  He also submitted 
a record of work missed at various times in 1998. 

The veteran underwent a series of VA examinations in March 
and April 1999, which are discussed below.  

The March 1999 VA general medical examination report notes 
that the veteran had generalized headaches all his life, but 
they had worsened in the recent 8 months.  The relevant 
diagnosis was mixed-type headaches.  

The March 1999 VA respiratory disease examination report 
notes onset of shortness of breath and increasing chest 
tightness in 1994, based on the veteran's report.  The 
veteran also reported that his private physician attributed 
this to chronic bronchitis, which was treated with 
antibiotics.  The veteran noted increased shortness of breath 
when he had a cold and noted that he occasionally used 
antibiotics and an inhaler.  He stated that he had never been 
told that he had asthma.  Spirometry was performed for 
suspected bronchitis, history of smoking, and possible 
asbestos hazard; however, spirometry was within normal 
limits.  The examiner concluded by stating that no pathology 
was detected on physical examination.  

The March 1999 VA neurology examination report notes that the 
veteran reported having minor headaches all of his life, but 
that they became more frequent and more severe in late 1993 
or early 1994.  He reported that they presently occurred 
daily and worsened during the day.  He stated that his 
private neurologist was treating these with increasing doses 
of verapamil.  The veteran's neurological system was felt to 
be entirely normal.  The diagnosis was mixed-type headaches, 
being treated by a private neurologist.  

During the April 1999 VA mental disorders examination, the 
veteran reported tension and migraine headaches and shortness 
of breath.  

In April 1999, the veteran underwent an additional VA 
neurological evaluation.  According to the neurologist, the 
veteran reported increasing frequency of headache over the 
last several years which, in the recent few months, had 
occurred daily.  He had taken verapamil for the recent three 
weeks, which had abated the frequency and severity of the 
headaches slightly.  The examiner reported that the veteran 
was neurologically normal and rendered an assessment of 
chronic mixed headache syndrome with tension and vascular 
features of unknown etiology.  

In February 2000, the RO received private medical records 
dated from 1998 to 2000, including some that are duplicates 
of earlier received reports; however, a March 1999 
examination report performed by a Dr. O'Sullivan, notes that 
the veteran reportedly had 2 to 3 headaches a week for 
several years but later reported that he had only had one 
about headache per week, and also described the frequency as 
one headache per month.  The doctor noted that the veteran 
made clear that about 8 months prior to February 2000, his 
headaches increased to two or three per week, then to 3 or 4 
around Christmas, and currently, he had daily headaches.  The 
veteran reported scintillating photopsia, visual blurring, 
sonophobia, and photophobia either before or during the 
headaches and reported that a number of activities could 
bring about the headaches.  The veteran reported that during 
these headaches he became so depressed and irritable that he 
asked his family to leave him alone.  He also reported that 
falling asleep relieved the headaches.  Dr. O'Sullivan also 
noted that the veteran could become dizzy or lightheaded 
during a headache, but he did not faint, convulse, or have 
speech arrest or lateralizing sensorimotor symptoms.  The 
diagnosis was probable mixed vascular/tension headaches.  

Among the private medical reports received in February 2000 
is a December 1998 report noting that the veteran had 
"terrible" headaches for four days with some improvement a 
few days later.  The headaches were described as knives 
stabbing the base of the skull with pain in the back of the 
head and over the eyes.  Other private medical reports note 
complaint of headache or severe headache.  A June 1999 
emergency room sheet from Parkridge Health notes that the 
veteran walked in because of vomiting and other symptoms.  He 
did not have shortness of breath or other chest symptoms at 
the time.  

The veteran underwent a VA esophagus and hiatal hernia 
examination in June 2000, the report of which does not 
mention headaches or shortness of breath.  

In July 2000, the RO issued a rating decision that denied 
service connection for headaches and shortness of breath.  
The RO denied service connection for headaches on the basis 
that the veteran's headaches had not been shown to be 
manifested to a compensable degree after service in the Gulf 
War, that is, characteristic prostrating attacks due to 
headaches of unknown etiology had not been shown.  Service 
connection for shortness of breath was denied because the RO 
felt that the veteran's shortness of breath was determined to 
be the result of bronchitis.

In July 2000, Dr. Hellems, a private physician, evaluated the 
veteran's persistent cough.  Dr. Hellems noted a history of 
headaches with stress, migraine headaches, and optical 
migraine headaches.  The report makes no specific mention of 
shortness of breath; however, the veteran reported that heavy 
coughing frequently awakened him at night, at which time he 
had to sit up in bed to catch his breath.  He reported 
exposure to toxic fumes for a period of 7 months during the 
Gulf War.  According to the report, spirometry was within 
normal limits at that time.  Chest examination revealed a 
frequent dry cough, which Dr. Hellems felt unlikely to be 
related to a bacterial infection because it was resistant to 
antibiotic drugs.  Dr. Hellems noted that chronic sinus 
congestion certainly is a possibility, although the patient 
has not responded to attempts of treatment with Claritin D, 
Duratuss, or simple sinus medications.  Dr. Hellems reported 
that undefined and/or multiple causes remained as 
possibilities and did suggest that a computerized tomography 
(CT) scan of the sinuses might be considered.  The doctor 
reported that there was no evidence of asthma and also 
mentioned that there "is no clear mechanism defined for his 
cough."

According to a July 20, 2000 letter from J. Rich, Registered 
Physician's Assistant, the veteran was disabled due to 
multiple medical problems, including intractable headaches 
and cough with sputum production and bronchospasm, for which 
he was seen 42 times in the recent three years, as well as 
other times that he was treated over the phone.  Accompanying 
treatment notes reflect treatment at various times.  A June 
2000 note reflects that an impression of shortness of breath 
and cough was given.  A July 2000 note reflects shortness of 
breath, cough, vomiting, GERD, and depression.

In October 2000, the veteran testified before an RO hearing 
officer that he did not have severe headaches when he left 
active service in 1992.  He stated that since active service, 
the headaches had increased in severity to where they were 
almost daily and that they could be accompanied by nausea, 
dizzy spells, lightheadedness, and blurred vision.  He 
testified that his headache medications included 
amitriptyline and Zoloft, and that he also had to lay down 
for couple of hours to relieve them.  He testified that when 
headaches occurred at work, he took medication and laid down 
in the nurse's office or asked to go home.  He reported that 
earlier in 2000, he had chest tightness and shortness of 
breath for which he was rushed to the hospital, and after 
that he was treated for persistent shortness of breath for a 
month. 

In October 2000, the veteran submitted additional private 
medical records of treatment dated from 1998 to 2000.  The 
reports note treatment for various conditions.  Complaint of 
headache is noted at various times.  The reports do not 
mention shortness of breath.  

In a May 2001 written statement, the veteran reported several 
symptoms, including severe mixed headaches, esophagitis, 
lightheadedness, dizziness, blackouts, tunnel vision, double 
vision, depression, and muscle and joint pain.

In June 2001, the RO issued a supplemental statement of the 
case (SSOC) which continued the denial of the two service 
connection claims.  The SSOC notes that there has been no 
indication that the veteran's headaches should be considered 
to be an undiagnosed condition nor had a chronic headache 
condition been shown to have been incurred in or aggravated 
by active service.  The SSOC also notes that the veteran's 
private doctors had not associated shortness of breath with 
active service nor had they indicated that the veteran's 
shortness of breath should be considered to be an undiagnosed 
illness.  

Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim, including providing notice of the evidence needed to 
support the claim.  The Board recognizes that the RO has not 
reviewed the veteran's claims under these new provisions, but 
finds that appellate review of this claim may now be 
conducted without prejudice to the veteran because the 
requested benefits are being granted.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition to these "basic provisions," Persian Gulf veterans 
are afforded special consideration for service connection.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

According to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, VA is 
authorized to pay compensation to any Persian Gulf veteran 
who exhibits objective indications of chronic disability 
which result from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as:

(1) fatigue
(2) signs or symptoms involving the skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the respiratory system 
(upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders

provided that the chronic disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis, unless: 

(1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or,
(2) there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from service in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of 
the illness; or,
(3) there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs.

With respect to willful misconduct or the abuse of alcohol or 
drugs, in Allen v. Principi, 237 F.3d 1368, 81 (2001), the 
Federal Circuit held that a veteran was not precluded from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  In other words, where a veteran, who has an 
undiagnosed illness, abuses alcohol or drugs in order to 
ameliorate effects of the disability, then he or she may be 
compensated for such abuse if a relationship between the drug 
use and the service-connected disability is shown.  

The Board further observes that on Dec. 27, 2001, the 
President signed into law Public Law 107-103, 115 Stat. 976 
(2001), which added the following:  

§ 1117(b)(2).  For purposes of this subsection, 
the term 'qualifying chronic disability' means a 
chronic disability resulting from any of the 
following (or any combination of any of the 
following):
(A) An undiagnosed illness. 
(B) A medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms.
(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
subsection (d) warrants a presumption of service-
connection.

These changes in law became effective on March 1, 2002.  The 
presumptive period termination date of December 31, 2001 was 
not extended.

The Court has stated that lay witnesses "are perfectly 
competent to testify as to their firsthand observations of [a 
veteran's] visible symptoms."  Doran v. Brown, 6 Vet. App. 
283, 288 (1994).  

38 C.F.R. § 3.317(a)(2) provides that "objective 
indications" include both "'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification."  In explanatory materials published in the 
Federal Register when section 3.317 was issued, VA explained 
that requirement:

Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, 
we also will consider non-medical indications 
which can be independently observed or verified, 
such as time lost from work, evidence that a 
veteran has sought medical treatment for his or 
her symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and 
mental and emotional attitude, etc.

60 Fed. Reg. 6660, 6663 (1995).

In this case, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, with regard to undiagnosed illnesses for 
Gulf war veterans, are for application because, as explained 
below, the veteran's headaches and shortness of breath cannot 
be attributed to any known diagnosis.  

With respect to headaches, both the March 1999 VA general 
medical examination report and the VA neurology examination 
report contain a diagnosis of mixed-type headaches.  The 
April 1999 VA neurology report contains an assessment of 
chronic mixed headache syndrome with tension and vascular 
features of unknown etiology.  In February 2000, Dr. 
O'Sullivan diagnosed probable mixed vascular/tension 
headaches.  In July 2000, Dr. Hellems mentioned both 
diagnosed and undiagnosed headache varieties.  The medical 
evidence however, supports a finding that the veteran's 
headaches are chiefly not attributable to a diagnosed 
illness.  

The Board also finds that the veteran's shortness of breath 
is not attributable to a diagnosed illness.  The Board does 
not agree with the RO's finding that bronchitis caused the 
veteran's shortness of breath.  It is true that in January 
1998 Dr. Parmalee rendered a diagnosis of asthmatic 
bronchitis; however, Dr. Parmalee did not mention shortness 
of breath in that or any report.  According to the March 1999 
VA examination report, the veteran said that his private 
doctor had attributed shortness of breath to bronchitis; 
however, Dr. Parmalee's medical records simply do not support 
that statement.  During the VA examination, the veteran also 
reported that he had never been told that he had asthma; 
however, Dr. Parmalee did diagnosis asthma in January 1998.  
With respect to asthma, however, a more recent VA respiratory 
examination report specifically notes that there was no 
pathology.  The Board infers from this that the VA examiner 
found no asthma, bronchitis, or any other known respiratory 
illness.  Dr. Hellems' July 2000 examination report notes 
that the veteran could not catch his breath during frequent 
bouts of coughing.  Dr. Hellems could not find a cause for 
the coughing.  Dr. Hellems ruled out bacterial infection and 
concluded that undefined or multiple causes remained as 
possibilities for the coughing.  Also, Dr. Hellems did not 
find asthma and noted that spirometry was normal.  The Board 
concludes from the above that the medical evidence tends to 
rule out both bronchitis and asthma as possible causes of the 
veteran's shortness of breath.  Resolving all reasonable 
doubt on this matter in favor of the veteran, the Board finds 
that neither Dr. Hellems, Dr. Parmalee, nor any other doctor 
has been able to attribute the veteran's shortness of breath 
to any known diagnosis.  The Board, therefore, finds that the 
veteran's shortness of breath is a symptom of an undiagnosed 
illness.  

With respect to chronicity, undiagnosed illnesses that have 
existed for 6 months or more or where they exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered to be "chronic."  38 C.F.R. 
§ 3.317(a)(3).  The evidence strongly suggests that both 
undiagnosed illnesses in this case are chronic, that is, they 
have existed for six or more months.  

With respect to whether the headaches became manifest to a 
degree of 10 percent or more during or since the Persian Gulf 
war, the Board will refer to 38 C.F.R. § 4.124, Diagnostic 
Code 8100, which contains the provisions regarding evaluation 
of migraine headache.  Although headache due to an 
undiagnosed illness, by definition, escapes characterization 
under migraine headaches, it is permissible to rate by 
analogy.  See 38 C.F.R. § 4.20.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, characteristic prostrating headaches 
averaging at least one in two months over the last several 
months warrant at least a 10 percent rating.  In this case, 
the veteran has reported that he has headaches of such 
severity that he must lie down and that these can occur 
almost daily.  Thus, the headaches are of the requisite 
severity and frequency as to warrant at least a 10 percent 
rating.  

Concerning whether shortness of breath became manifested to a 
degree of 10 percent or more, the Board will refer to 
38 C.F.R. §§ 4.96 and 4.97, which contain the provisions 
regarding evaluation of respiratory conditions.  Although 
shortness of breath due to undiagnosed illness, by 
definition, escapes characterization under any diagnosed 
respiratory illness for which specific diagnostic codes 
apply, the Board will rate by analogy.  38 C.F.R. § 4.20.  
Moreover, the Board will also apply 38 C.F.R. § 4.21, which 
provides that in atypical instances, it is not expected that 
all cases will show all the findings specified, but 
coordination with impairment of function will be expected in 
all instances.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, where 
intermittent inhalation or bronchodilator therapy is used, a 
10 percent rating is warranted for bronchial asthma.  The 
Board notes that in January 1998, Dr. Parmalee put the 
veteran on Proventil, a bronchodilator.  Thus, no further 
analysis seems necessary to determine whether an undiagnosed 
illness manifested by shortness of breath became manifested 
to a degree of 10 percent or more since Persian Gulf service 
and prior to December 31, 2001.  

After consideration of all the evidence, the Board finds that 
it supports granting service connection for headaches and for 
shortness of breath as manifestations of undiagnosed illness 
due to Persian Gulf service.


ORDER

Service connection for an undiagnosed condition manifested by 
headaches is granted.

Service connection for an undiagnosed condition manifested by 
shortness of breath is granted.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

